Citation Nr: 0313974	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for trigeminal neuralgia, 
to include as secondary to a service-connected nervous 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.  


REMAND

After reviewing the record, the Board concludes that a VA 
examination of the veteran is needed in this case to 
determine whether there is a relationship between the 
disorder for which the veteran seeks compensation and any 
incident of his service, and/or the medication issued in the 
treatment of the veteran's service connected disability.  
Likewise, an opinion is needed as to whether the veteran's 
service connected disability is aggravating the disability 
for which service connection is now sought.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.   The examiner should review 
all pertinent documentation in the claims 
file, and conduct all tests and studies 
thought necessary.  The examiner also 
should be advised the veteran has 
established service connection for his 
psychiatric disability variously 
diagnosed as including dysthymia, post-
traumatic stress disorder, anxiety, panic 
attacks, and vasovagal syncope episodes.  
The purpose of the examination is to 
confirm the appropriate diagnosis for the 
symptoms the veteran has reported, which 
have been medically ascribed to 
trigeminal neuralgia, and to ascertain 
the etiology of this disability.  In this 
regard, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
neurologic disability is: (a) 
etiologically related to a disease or 
injury manifested during the veteran's 
World War II military service; or (b) 
proximately due to the veteran's service 
connected psychiatric disorder; or (c) 
aggravated by the veteran's service 
connected psychiatric disorder.  

2.  The RO should then review the 
evidence, and re-adjudicate the veteran's 
claim.  If the decision on appeal remains 
adverse, the veteran should be provided a 
supplemental statement of the case.  This 
document should include notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




